Citation Nr: 1614681	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-48 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

[redacted], Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to August 1945.  The Veteran died in September 2008.  The appellant is his surviving spouse.

The appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

During the pendency of this appeal, the RO has entered conflicting statements as to whether H.H. is accepted by VA as the Appellant's representative.  The Appellant submitted an October 2009 and December 2009, VA Form 21-22a, Appointment of Individual as Claimant's Representative, attempting to appoint H.H. as her representative.  In January 2010, H.H. was advised that VA could not recognize the appointment as a required statement signed by her and the appellant limiting the representation to one-time and stating that no compensation will be charged or paid for the service as required by 38 C.F.R. § 14.630(a) (2015) had not been submitted.  In correspondence dated in September 2012, the appellant was informed that VA was not able to accept representation by H.H.  However, in October 2015, the RO mailed the Supplemental Statement of the Case to H.H., indicating that the December 2009 VA Form 21-22 showing H.H. as the Appellant's Power of Attorney was accepted.  The Board notes that H.H.'s submitted POA statement clearly indicates that she is not receiving compensation as representative.  Further, H.H. has indicated that she is granddaughter of the Appellant.  Therefore, the Board accepts H.H. as the Veteran's representative under 38 C.F.R. § 14.630.

The matter of entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318 is addressed in a February 2009 Notice of Disagreement submitted by H.H.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for any appropriate action, if warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Further evidentiary development is needed to afford the appellant's claim every possible consideration.

At the time of his death, the Veteran was service connected for bilateral hearing loss at 80 percent and epidermophytosis of the bilateral feet at noncompensable.  The Veteran's death certificate indicates that his immediate cause of death was cardiopulmonary arrest.  His secondary causes of death were listed as multi infarct dementia and prostate cancer.

First, the record lacks any medical treatment records from the years before the Veteran's death, except a letter from Dr. T.R.W., in which he states that the Veteran passed on secondary to several medical problems, primarily dementia with chronic neurodegeneration, and in addition to this, he had underlying prostate cancer and severe hearing impairment.  Dr. T.R.W. indicates there are outstanding records which are not associated with the claims file.  Upon remand, the AOJ should associate with the claims file all outstanding VA treatment records, and give the appellant the opportunity to provide authorization to obtain private treatment records, or provide the records herself.

Second, a VA opinion is required to opine as to if the Veteran's service-connected disabilities were the principal or contributory cause of death.  While Dr. T.R.W. indicates the Veteran suffered from hearing loss, it is unclear from the letter's wording whether he is opining that the hearing loss contributed to death.  The appellant has raised the contention that the hearing loss contributed significantly to the death, as the Veteran was severely depressed due to his hearing loss, which contributed to his dementia with chronic neurodegeneration and led to his passing.  A VA examination is required to consider these points.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file all outstanding treatment records, including VA treatment records.  For private treatment records, request that the appellant submit authorization forms to enable VA to request outstanding records, or submit the records herself.  All negative replies to records requests should be associated with the claims file.  Particular attention is invited to the medical records of Dr. T.R.W., private physician. 

2. After the receipt of records, forward the claims file to an appropriate physician for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, bilateral hearing loss and epidermophytosis of the bilateral feet, together or in conjunction, were the principal or contributory cause of death.  

A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death; when a causal (not just a casual) connection is shown.

Please explicitly address the contentions that the Veteran's hearing loss caused his dementia with chronic neurogeneration, and/or that the Veteran's hearing loss caused depression which led to his death. 

Please explicitly address as well the letter from Dr. T.R.W., in which he states that the Veteran passed on secondary to several medical problems, primarily dementia with chronic neurodegeneration, and in addition to this, he had underlying prostate cancer and severe hearing impairment.  

3. After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal. If the benefit on appeal remains denied, furnish the appellant and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



